Citation Nr: 0019417	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  97-06 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for traumatic cataract 
of the left eye.  

4.  Entitlement to a disability rating greater than 10 
percent for pigmentation of the macula of the left eye.  

5.  Entitlement to a temporary total disability rating for a 
service-connected disability requiring convalescence under 
the provisions of 38 C.F.R. § 4.30 (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1962 to December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 1996 and 
March 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

In a Memorandum, dated in October 1996, the veteran's 
representative raised the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of 
cataract surgery performed at a VA facility in September 
1995.  As this issue has not been adjudicated by the RO, it 
is referred there for appropriate action.  

The veteran failed to report for a hearing before a member of 
the Board scheduled in May 2000. 

The issue of entitlement to a disability rating greater than 
10 percent for pigmentation of the macula of the left eye is 
addressed in the REMAND portion of the decision, below.  



FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in an 
April 1991 rating decision.  It confirmed that denial in a 
March 1992 rating decision.  The RO provided a statement of 
the case following receipt of the veteran's notice of 
disagreement, but the veteran failed to perfect his appeal.  

2.  Evidence received since the March 1992 rating decision 
either does not bear directly and substantially on the issue 
of service connection for hearing loss or is cumulative of 
evidence previously of record.    

3.  There is no competent medical evidence of a nexus between 
the veteran's alleged tinnitus and his period of active duty 
service.  

4.  The medical evidence of record establishes a link between 
the veteran's traumatic cataract of the left eye and his 
period of active duty service or a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The April 1991 and March 1992 rating decisions are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (1999).

2.  No new and material evidence has been received since the 
March 1992 rating decision to reopen the veteran's claim of 
entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  

4.  The veteran's claim of entitlement to service connection 
for traumatic cataract of the left eye is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Hearing Loss Claim

The veteran submitted his original claim for service 
connection for hearing loss in February 1991.  In an April 
1991 rating decision, the RO denied his claim.  Following 
receipt of additional evidence, the RO issued another rating 
decision in March 1992, in which it continued to deny service 
connection for hearing loss.  The RO provided a statement of 
the case following receipt of the veteran's notice of 
disagreement, but the veteran failed to perfect his appeal.  
Therefore, the RO's decisions of April 1991 and March 1992 
are final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

At the time of the March 1992 rating decision, the evidence 
consisted of service medical records, a separation document, 
medical records from Dr. J.M., VA medical records dated from 
December 1989 to August 1991, and reports of VA examinations 
in July 1981 and January 1992.  The RO denied service 
connection for hearing loss because there was no evidence of 
hearing loss in service and no evidence relating any current 
hearing loss to service.  

The Board emphasizes that the veteran has pursued multiple 
claims over the previous year.  Careful review of the 
numerous VA medical records, the June 1997 VA examination 
report, and the veteran's August 1998 testimony fails to 
reveal any assertions, complaints, or findings with respect 
to hearing loss.  Therefore, this evidence is not new and 
material because it does not bear directly and substantially 
on the issue of hearing loss.  38 C.F.R. § 3.156(a).   

Evidence received since the March 1992 rating decision 
pertinent to the claim for hearing loss consists solely of 
the veteran's statements in his March 1997 substantive 
appeal.  In the appeal, he explained that he could not hear 
someone who was speaking on the telephone, was walking away 
from him, or was on his right side.  He related that he was a 
special weapon and demolition specialist in service and blew 
up various explosives without ear protection.  The Board 
finds these statements cumulative of evidence previously of 
record.  Specifically, the December 1989 outpatient audiology 
evaluation reflects complaints of decreased hearing.  In 
addition, the veteran's separation document previously of 
record relates that he served as an ammunition specialist.  
Moreover, the assertion of an inability to hear due to some 
incident of service is implicit in any claim for service 
connection for hearing loss.  Therefore, the Board finds that 
the evidence received since the March 1992 rating decision is 
not new and material within the meaning of 38 C.F.R. § 
3.156(a).  Accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108; Winters, 12 Vet. App. at 206.  


Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in-service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

First, with respect to tinnitus, the Board finds that the 
claim for service connection is not well grounded.  First, 
the evidence of record fails to reveal any current diagnosis 
of tinnitus.  A claim is not well grounded if there is no 
present disability.  Epps, 126 F.3d at 1468; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, even 
assuming that the veteran in fact is diagnosed as having 
tinnitus, the claim is still not well grounded.  Tinnitus has 
a variety of possible causes, such that the etiology of 
tinnitus is not amenable to lay observation.  Therefore, 
competent medical evidence is required to establish its 
etiology.  Hodges v. West, 13 Vet. App. 287, 294 (2000).  In 
this case, there is no competent medical evidence of a nexus 
between the tinnitus and service.  The Board notes that, as a 
lay person, the veteran is not competent to offer an opinion 
as to matters that require medical knowledge, such as a 
diagnosis or a determination of etiology.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for tinnitus.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Morton, 
12 Vet. App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

If the veteran wishes to complete his application for service 
connection for tinnitus, he should competent medical evidence 
showing that he currently has tinnitus and that it is related 
to active duty service.  38 U.S.C.A. § 5103(a); Robinette, 8 
Vet. App. at 77-80. 

Second, the Board finds that the veteran's claim for service 
connection for traumatic cataract of the left eye is well 
grounded.  The medical evidence clearly shows a diagnosis of 
and treatment for traumatic cataract of the left eye, such 
that the first requirement of a well grounded claim is met.  
In addition, the veteran generally asserts that the cataract 
is the related to service or to the service-connected 
pigmentation of the macula of the left eye.  Generally, such 
the Board presumes the truthfulness of such assertions.  
Arms, 12 Vet. App. at 193; Robinette, 8 Vet. App. at 75; 
King, 5 Vet. App. at 21.  Finally, VA medical evidence 
reflects the opinion that the cataract is related to trauma 
incurred during the veteran's period of active duty service.  
Therefore, the Board finds that the claim is well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  However, the Board 
also finds that additional development, discussed in more 
detail below, is required to ensure proper adjudication of 
the veteran's claim, such that a remand is in order.    
 

ORDER

As no new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
hearing loss, the claim is not reopened and the appeal is 
denied.    

Service connection for tinnitus is denied.  

The veteran's claim of entitlement to service connection for 
traumatic cataract of the left eye is well grounded.  


REMAND

As discussed above, the veteran's claim for service 
connection for traumatic cataract of the left eye is well 
grounded.  In addition, the veteran seeks a disability rating 
greater than 10 percent for the service-connected 
pigmentation of the macula of the left eye.  Where a 
disability has already been service connected and there is a 
claim for an increased rating, a mere allegation that the 
disability has become more severe is sufficient to establish 
a well grounded claim.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  

When a veteran submits a well grounded claim, VA has a duty 
to assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1469.  This 
duty includes the securing of pertinent VA medical records 
and the conduct of a thorough and comprehensive medical 
examination.  Robinette, 8 Vet. App. at 76.  In order to 
ensure compliance with this duty to assist, the Board finds 
that a remand for additional development is in order. 

First, a review of the claims folder reveals pertinent VA 
medical records dated in April 1994 and from August 1995 to 
December 1996.  In order to achieve a more complete 
disability picture concerning the left eye, the RO should 
obtain the records of intervening ophthalmologic treatment, 
as well as records of any recent treatment.  The Board notes 
that VA is charged with constructive, if not actual, 
knowledge of evidence generated by VA.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).   

Second, review of the June 1997 VA ophthalmology examination 
report fails to reveal whether the examiner had access to and 
reviewed the claims folder and pertinent medical records 
prior to the examination.  A complete picture of the history 
of the service-connected left eye disability, as well as the 
history of the left eye cataract, is essential to rendering 
an accurate opinion as to disability status and etiology, 
respectively.  See 38 C.F.R. § 4.1 (it is essential that a 
disability be viewed in relation to its history).  In 
addition, the Board notes that the service-connected 
pigmentation of the macula of the left eye is evaluated 
according to visual acuity.  The examination report fails to 
dissociate, if possible, any loss of visual acuity 
attributable to the left eye macular pigmentation and any 
loss of visual acuity associated with the left eye cataract.  
Such information may be vital for proper evaluation of the 
service-connected disability.  

By a rating decision in April 1996, the RO denied entitlement 
to a temporary total disability rating for a service-
connected disability requiring convalescence under the 
provisions of 38 C.F.R. § 4.30.  In a Memorandum, received in 
November 1996, the veteran's representative expressed 
disagreement with that determination.  Neither the veteran 
nor his representative has been provided a Statement of the 
Case (SOC) as to this matter in accordance with 38 C.F.R. 
§§ 19.26 and 19.29 (1999).  Thus, according to the Court, a 
remand for such action is necessary.  Manlincon v. West, 12 
Vet. App. 238 (1998).

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated for any eye problems 
since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder. 

2.  The RO should attempt to obtain the 
veteran's VA medical records concerning 
ophthalmologic treatment dated from April 
1994 to August 1995 and from December 
1996 to the present.  Any records 
obtained should be associated with the 
claims folder.  

3.  The RO should afford the veteran a VA 
ophthalmology examination to be conducted 
by an ophthalmologist who has not 
previously treated or examined the 
veteran.  A fee-basis examination should 
be obtained, if necessary.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
The examiner is specifically asked to 
review the veteran's service medical 
records.  All indicated tests and studies 
should be performed as deemed necessary 
by the examiner.  

To the extent possible, the examiner 
should specifically list the 
manifestations or symptoms associated 
with the service-connected pigmentation 
of the macula of the left eye separately 
from symptoms or manifestations 
associated with the left eye cataract.  
If a separate listing of symptoms is not 
possible, the examination report should 
so state.  After completing the physical 
examination and the review of the 
records, the examiner is asked to offer 
an opinion as to the likelihood that the 
left eye cataract is related to service 
or to the veteran's service-connected 
pigmentation of the macula of the left 
eye.  If the examiner concludes that 
there is no causal connection, it should 
be indicated whether there has been any 
aggravation of the left eye cataract as a 
result of the service-connected left eye 
pigmentation, and if so, specify the 
degree of aggravation.  [Allen].  In 
regard to aggravation, a distinction 
should be drawn between any temporary 
exacerbation of symptoms as opposed to an 
increase in the level of disability 
beyond natural progression.  If the 
examiner is unable to provide the 
requested opinion, the report should so 
state.  Any opinion provided should 
include a complete rationale.  The RO 
should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for traumatic cataract of the 
left eye and the veteran's claim of 
entitlement to a disability rating 
greater than 10 percent for pigmentation 
of the macula of the left eye.  If the 
disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

6.  The RO should issue to the veteran 
and his representative an SOC with 
respect to the denial of entitlement to a 
temporary total disability rating for a 
service-connected disability requiring 
convalescence under the provisions of 38 
C.F.R. § 4.30.  The SOC should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  Thereafter, only 
if an appeal has been perfected, this 
issue should be returned to the Board.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals

 



